        Case 2:20-cv-04330-HB Document 22 Filed 02/03/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HOLLY LLOYD                            :        CIVIL ACTION
                                       :
              v.                       :
                                       :
COVANTA PLYMOUTH RENEWABLE             :        NO. 20-4330
ENERGY, LLC                            :
                                       :

                                    ORDER

           AND NOW, this     3rd    day of February, 2021, for the

reasons set forth in the foregoing memorandum, it is hereby

ORDERED that:

  (1)   The partial motion of Defendant Covanta Plymouth

        Renewable Energy, LLC to dismiss and strike Count III of

        the complaint alleging negligence (Doc. #11) is GRANTED;

        and

  (2)   The partial motion to dismiss is otherwise DENIED.




                                           BY THE COURT:


                                           /s/ Harvey Bartle III
                                           _____________________________
                                                                       J.
